COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH 
 
                                           NO.
2-08-159-CV
BRADFORD
TAYLOR                                                            APPELLANT
 
                                                      V.
 
DENA
TAYLOR                                                                           APPELLEE           
 
                                                   ----------
             FROM THE 231ST
DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM OPINION[1] AND JUDGMENT
                                                   ----------
On October 15, 2008, we notified appellant that his brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  We have not
received any response.
 




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM                
 
 
PANEL:  HOLMAN, GARDNER, and WALKER, JJ.  
 
DELIVERED:  November 20, 2008  
 




[1]See Tex.
R. App. P. 47.4.